NONPRECEDENTIAL DISPOSITION 
                               To be cited only in accordance with 
                                       Fed. R. App. P. 32.1 




                     United States Court of Appeals
                                        For the Seventh Circuit 
                                        Chicago, Illinois 60604 
 
                                       Submitted April 17, 2014
                                      Decided November 10, 2014 
 
                                                 Before 
 
                                     JOEL M. FLAUM, Circuit Judge 
 
                                     ANN CLAIRE WILLIAMS, Circuit Judge 
 
                                        DAVID F. HAMILTON, Circuit Judge 
 
    No. 13‐2464 
 
    TERRENCE BUCHANAN,                                     Appeal from the United States District 
                  Plaintiff‐Appellant,                     Court for the Western District 
                                                           of Wisconsin. 
           v. 
                                                           No. 11‐cv‐238‐wmc 
    KEITH KELLY, 
                          Defendant‐Appellee.              William M. Conley, 
                                                           Chief Judge. 
 
                                              O R D E R 
 
 
 
                                  




       
         After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral 
    argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See 
    Fed. R. App. P. 34(a)(2). 
 
 
 
 
  No. 13‐2464                                                                                                                       Page 2 
       
      Terrence  Buchanan  sued  Keith  Kelly  under  42  U.S.C.  ' 1983  for  an  allegedly 
  unlawful  search and seizure during a traffic stop. The district court granted summary 
  judgment  in  favor  of  defendant  Kelly,  finding  that  the  undisputed  facts  showed 
  that  h e   was  entitled  to  a  defense  of  qualified  immunity.  P l a i n t i f f   Buchanan  has 
  appealed,  arguing  that  factual  disputes  regarding  the  length  of  the  traffic  stop 
  should  have  required  denial  of  summary  judgment.  We  affirm.  We  agree  with  the 
  district  court  that  the  undisputed  evidence  shows that Kelly did not violate clearly 
  established law. 
       
      Early  one  evening  in  March  2009,  Buchanan  was  driving  through  Madison, 
  Wisconsin.  Kelly,  a  deputy  sheriff  on  patrol  that  evening,  noticed  that  the 
  license‐plate  lamp  on  Buchanan=s  car  was  out.  Kelly  knew  that  an  unilluminated 
  plate  violates  Wisconsin  law,  see  Wis.  Stat.  ' 347.13(3),  so  he  began  following 
  Buchanan. When  Buchanan turned onto a side street, Kelly pulled Buchanan over for 
  the  traffic  violation.  The  traffic  stop  ended  up  lasting  around  40  minutes.  During 
  those  40  minutes,  other  observations  led  Kelly  to  search  Buchanan  and  his  car.  He 
  found marijuana and  marijuana  paraphernalia.  Buchanan  was  later  charged  in  state 
  court  for  possession  of  marijuana  with  intent  to  deliver.  Buchanan  moved  to 
  suppress  the  drugs  recovered  during the traffic stop, arguing that its length and the 
  search were not justified. 
       
      At  the  suppression  hearing,  Kelly  and  Buchanan  testified  about  the  stop.  In  the 
  first  few  minutes  of  the  encounter,  Kelly  asked  Buchanan  for  his  license  and 
  registration.  Kelly  testified  that  Buchanan=s  hands  were  shaking  and  that 
  Buchanan  was  nervous,  but 
  Buchanan  denied  this.  Because  we  are  reviewing  a  grant  of  summary  judgment,  we 
  must  give Buchanan the benefit of conflicts in the evidence and draw all reasonable 
  inferences  in his  favor. E.g.,  Wilson v. Cook County, 742 F.3d 775, 779  (7th Cir.  2014). 
  We  assume  that  Buchanan  did  not  shake  and  was  not  nervous.  It  is  undisputed, 
  though,  that  Kelly  noticed  that  Buchanan=s  one  passenger  was  seated  directly 
  behind  him.  This  unusual  seating  arrangement reminded Kelly, a 15‐year veteran of 
  law  enforcement,  of  drug  transactions  that  he  previously  had  witnessed  where 
  dealers tended to sit on the same side of the car  to facilitate sales. 
   
      After  reviewing  Buchanan=s  papers,  Kelly  returned  to  his  car  to  perform  a 
  routine  check  of  police  records.  His  suspicions  were  aroused  further  when  he 
  learned  that  Buchanan had a history of felony convictions, including a drug offense, 
  and was currently  on  probation.  Based  on  the  combination  of  the  suspicious   
 
 
 
                                                                                                                                                                               
    Page 3                                                                                                                      No. 13‐2464 
     
    seating  arrangement  and  Buchanan=s  criminal  and  drug  history,  Kelly  called  for 
    backup to assist with a canine sniff  of the car for drugs. After an unspecified time that 
    Buchanan now argues may have been  a s   l o n g   a s   30 minutes, Kelly began the canine 
    search.  During  the  search,  the  dog=s  behavior  changed  while  sniffing  the  driver=s 
    door.  Although  the  dog  did  not  give  a  final  and  definitive  Aalert@ to  signal  the 
    presence  of  drugs,  the  dog=s  behavior  indicated  to  Kelly  that  they  might be nearby. 
    Kelly  also  was  aware  that  before  the  dog  sniff  started,  Buchanan  had  been smoking 
    a cigarette. Kelly recognized that cigarette smoking was sometimes used  to mask the 
    scent of illegal drugs. 
         
        After these developments, Kelly asked Buchanan to leave the car for a pat‐down. 
    As  Buchanan left his car, he carried his jacket and dropped it to the ground rather than 
    wear  it,  even  though  the  temperature  was  near  freezing.  During  the  pat‐down, 
    Kelly  discovered  a  marijuana  pipe  on  Buchanan.  Kelly  then  picked  up  Buchanan=s 
    discarded  jacket  and  located  bags  of  marijuana  and  a  scale  inside  it.  He  arrested 
    Buchanan  and  searched  the  vehicle.  Inside  the  car  he  found  a  rolled  marijuana 
    cigarette. 
         
        In  the  criminal  case,  the  state  court  granted  Buchanan=s  motion  to  suppress  the 
    drugs  found  during  the  stop. The suppression ruling led to dismissal of all charges. 
    Buchanan then sued Kelly,  primarily  under  42  U.S.C.  ' 1983,  alleging  that  the  traffic 
    stop  and  search  violated  the  Fourth  Amendment  because  they  were  not  supported 
    by  probable  cause.  The  district  court  granted  summary  judgment  to  Kelly, 
    concluding  that  the  undisputed  evidence  established  that  his  actions  at  each  stage 
    of  the  traffic  stop  were  shielded  by  qualified  immunity.  The  court  also  denied 
    Buchanan=s request to amend his complaint to assert a  claim for racial discrimination 
    under 42 U.S.C. ' 1981. 
         
        On  appeal  Buchanan  disputes  the  ruling  on  qualified  immunity.  He  does  not 
    challenge  the  legality  of  the  initial  stop  but  maintains  that  Kelly  violated  his 
    clearly  established  rights  by  prolonging  it  without  justification.  Buchanan  relies  on 
    the  well‐  established  principle  that  even  if  a  traffic  stop  is  lawful  at  its  inception,  it 
    may  become  an  unreasonable  seizure  if  it  is  prolonged  beyond  the  time  reasonably 
    required to complete  its purpose. See Illinois v. Caballes, 543 U.S. 405, 407 (2005); United 
    States  v.  Childs,  277  F.3d  947,  952  (7th  Cir.  2002)  (en  banc).  But  under  the  Fourth 
    Amendment,  information  suggesting  possible  criminal  activity  that  an  officer 
    lawfully  discovers  during  a  valid  traffic stop can justify lengthening the stop in order 
    to conduct a reasonable investigation.  See  United  States  v.  Figueroa‐Espana,  511  F.3d   
 
 
 
 
  No. 13‐2464                                                                                                                       Page 4 
   
  696,  702  (7th  Cir.  2007);  United  States  v.  Martin,  422  F.3d  597,  602  (7th  Cir.  2005). 
  Furthermore,  even  if  an  officer  mistakenly  believes  that  a  crime  may  have  been 
  committed, the officer does not, by extending a stop,  violate   clearly   established   law  
  so    long    as    the    officer    had    reasonable    grounds    for  prolonging  the  stop  to 
  investigate.  See  Valence  v.  Wisel,  110  F.3d  1269,  1276B77  (7th  Cir.  1997); Courtney v. 
  Oklahoma ex rel. Dep=t of Public Safety, 722 F.3d 1216, 1225 (10th Cir. 2013). 
                                                                                                                                            
       We agree with the district court that the undisputed facts show that at each stage 
  of  the  stop,  Kelly  did  not  violate  clearly  established  law.  He  is  entitled  to  qualified 
  immunity.  We  begin  with  the  first  part  of  the  detention  after  Kelly  noticed  the 
  plate‐  illumination violation, when he asked for identification papers and conducted 
  a  police‐  records  check.  Buchanan  does  not  contest  that  this  portion  was  brief,  and 
  we conclude  that it was justified. During this portion of the stop, Kelly observed the 
  odd location of  Buchanan=s  passenger.  Buchanan  does  not  dispute  that  the  seating 
  arrangement  was  consistent  with  drug  sales.  Kelly=s  knowledge  of  the 
  plate‐illumination  offense  and  the  suspicious  seating  entitled  him  to  continue  the 
  detention  for  the  brief  background  check.  See  United  States  v.  Finke,  85  F.3d  1275, 
  1279B80 (7th Cir. 1996); United States v. Jones, 269 F.3d 919, 924B25 (8th Cir. 2001). The 
  check  revealed  Buchanan=s  drug  and  felony  convictions,  adding  to  the  suspicious 
  circumstances. 
   
       Because this initial part of the detention was valid, Kelly could lawfully extend it 
  to  deploy a dog to sniff for drugs, at least where the dog was already on the scene and 
  only  minimal delay was  involved. See Illinois  v. Caballes, 543  U.S. 405, 410  (2005). In 
  Caballes,  the Court held that a canine sniff during a lawful traffic stop does not violate 
  the Fourth  Amendment,  even  if  the  officer  conducting  the  search  has  no  reasonable 
  suspicion  of  drug activity. 543 U.S. at 407. The canine search here is even more justified 
  than in Caballes  because Kelly had reason to suspect possible drug activity. He knew 
  about  Buchanan=s  drug‐trafficking  history,  and  he  saw  the  positions  of  the  car=s 
  occupants, which suggested  drug dealing. 
        
       Buchanan  responds  that  the  time  between  the  records  check  and  the  start  of  the 
  canine  sniff  was  too  long  for  a  routine  traffic  stop.  Although  he  gave  no  testimony 
  about  the  number of minutes that passed between the records check and the start of 
  the  dog  sniff,  he  contends  that  the  record  permits  an  inference  that  30  minutes 
  elapsed. That inference  is  at  best  at  the  outer  bounds  of  reasonableness,  but  even  if 
  we assume the delay lasted  30 minutes, that delay did not violate clearly established 
  law. 
 
 
 
                                                                                                                                                                                 
      Page 5                                                                                                                      No. 13‐2464 
          
         After  the  records  check,  the  traffic  stop  was  no  longer  routine.  By  that  time, 
    Deputy  Kelly  knew  the  following:  Buchanan  had  a  criminal  and  drug‐offense 
    history;  he  was  currently  on  probation;  he  had  seated  his  one  passenger  in  a  way 
    that  could  facilitate  a drug deal; and he had been smoking, possibly masking a drug 
    odor.  This  combination  of  circumstances  gave  Kelly  reason  to  call  for  backup, 
    reasonably  delaying  the  stop  to  ensure officer safety, before starting the canine sniff. 
    See Finke, 85 F.3d at 1280 (AThe results  of  a  criminal  history  check  could  indicate 
    whether  further  back‐up  or  other  safety  precautions  were  necessary.@).  We  have 
    previously  rejected  on  the  merits  a  Fourth  Amendment claim based on a 20‐minute 
    delay before the onset of a canine search, where  the  officer  had  reasonable  suspicion 
    of  drug  activity.  See  Martin,  422  F.3d  at  602.  No  decision  of  this  court  rejects  as 
    clearly  unreasonable  a  delay  that  is  only  a  few  minutes  longer.  At  a  minimum, 
    therefore, defendant Kelly is entitled to qualified immunity for  the delay involved in 
    this part of the detention. 
     
         That  brings  us  to  the  final  portion  of  the  traffic  stop  that  Buchanan  challenges. 
    After  the  dog  sniff,  Kelly  ordered  Buchanan  out  of  the  car  and  then  frisked  him 
    and  searched the car. Taking this step‐by‐step, Kelly was entitled to order Buchanan 
    out  of  the  car.  Pennsylvania  v.  Mimms,  434  U.S.  106  (1977).  Buchanan  then  added 
    to  Kelly’s  suspicions  when  he  stepped  out  of  the  car  and,  in  freezing  weather, 
    dropped  his  jacket  on the  ground,  suggesting an  effort  to  separate  himself  from  the 
    jacket  and  its  contents.  At that point, both the dog=s and Buchanan=s behaviors, plus 
    Kelly=s  earlier  observations,  gave  him  further  reason  to  believe  that  Buchanan 
    possessed  illegal  drugs,  and  we  do  not  think  the  pat‐down  violated  his  clearly 
    established rights. See, e.g., United States v. Childs,  277  F.3d  947,  952  (7th  Cir.  2002) 
    (“a  person  stopped  on  reasonable  suspicion  may  be  patted  down  but  not 
    searched”),  citing  United  States  v.  Edwards,  415  U.S.  800  (1974);  cf.  United  States  v. 
    Tinnie,  629  F.3d  749,  751–52  (7th  Cir.  2011)  (pat‐down  permitted  where  officer had 
    reasonable suspicion that driver or passengers may be armed and dangerous);  id.  at 
    756–61 (Hamilton, J., dissenting) (frisk not justified in traffic stop where there was  no 
    reason to suspect driver or passenger of violent crime or drug crime). 
     
         The  pat‐down  turned  up  a  marijuana  pipe,  adding  to  the  suspicion  and  leading 
    Kelly  to  search  Buchanan’s  jacket,  which  was  lying  on  the  ground.  There  was 
    marijuana in the jacket, and that point, Kelly  had  probable  cause  to  arrest  Buchanan. 
    See  Maryland  v.  Pringle,  540  U.S.  366,  372B73  (2003).  Under  the  law  applicable  in 
    March 2009, this probable cause also allowed Kelly to  conduct the warrantless search 
    of the car. See Wyoming v. Houghton, 526 U.S. 295, 300B01  (1999);  New  York  v.  Belton,   
 
 
 
 
  No. 13‐2464                                                                                                                       Page 6 
   
  453  U.S.  454,  460B61  (1981),  overruled  by  Arizona  v.  Gant,  556  U.S. 332 (April 21, 
  2009). In fact, under the law at the time of the traffic stop, the dog=s  change in behavior 
  alone justified the search of the car. See Martin, 422 F.3d at 602; United  States v. Limares, 
  269 F.3d 794, 797B98 (7th Cir. 2001); United States v. Thomas, 87 F.3d 909,  912  (7th  Cir. 
  1996).  Thus,  at  each  stage  of  the  detention,  Kelly=s  actions  did  not  violate 
  Buchanan=s  clearly  established  constitutional  rights.  Kelly  is  entitled  to  qualified 
  immunity. 
       
      Buchanan  also  challenges  the  dismissal  of  his  proposed  claim  that  the  detention 
  was  racially  motivated  and  violated  equal  protection.  He  invokes  42  U.S.C.  ' 1981, 
  but  that  statute  protects  the  equal  right  of  persons  only  to  make  and  enforce 
  contracts,  Domino’s  Pizza,  Inc.  v.  McDonald,  546  U.S.  470,  474B75  (2006),  and  no 
  contracts  are  at  issue  in  this  case.  Even  under  the  Equal  Protection  Clause  of  the 
  Fourteenth Amendment, the  proposed claim is deficient. Buchanan proposes to allege 
  that  the  stop  was  not  supported  by  probable  cause,  but  he  refutes  his  own 
  allegation  by  conceding  that  he  violated  Wisconsin  law  by  driving  without  an 
  illuminated license plate. He also alleges statistics  purportedly  showing  that  young, 
  black  males  are  pulled  over  by  police  at  rates  disproportionate  to  their  share  of  the 
  population.  He  argues  that  these  statistics  demonstrate  that  he  was  Aobviously 
  singled out  …  because of  race.@ But  general  statistics  alone do not plausibly suggest 
  that Kelly himself acted with racially discriminatory intent  in  this  particular  case.  See 
  Geinosky  v.  City  of  Chicago,  675  F.3d  743,  747  (7th Cir.  2012);  Reget v. City of La Crosse, 
  595  F.3d  691,  695  (7th  Cir.  2010).  Accordingly,  the  district  court  did  not  err  by 
  screening and rejecting the proposed claim. 
   
      AFFIRMED.